Citation Nr: 0638406	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  05-01 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Criston E. Klotz, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from March 1948 February 1950 
and from July 1950 to May 1968.  He died in March 2003; the 
appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.


FINDINGS OF FACT

1. The veteran died in March 2003.  The certificate of death 
provides the immediate cause of death as gastrointestinal 
bleeding with an underlying cause of ischemic colitis.  Other 
significant conditions contributing to the veteran's death 
were diabetes mellitus, coronary artery disease, and chronic 
obstructive pulmonary disease.

2. During the veteran's lifetime, service connection was in 
effect for residuals of frostbite of both feet, lumbosacral 
strain, residuals of shrapnel wound of the right leg, and 
hemorrhoids.  

3. The record contains no indication that the veteran's death 
was proximately due to or the result of a service-connected 
disease or injury.

4.  In an unappealed decision, dated January 1985, the Board 
denied service connection for frostbite of the feet based on 
the rating schedule and laws in effect at that time.

5.  In March 2002, the RO reopened the veteran's claim for 
service connection for frostbite of both feet and granted 
service connection with an assigned 30 percent evaluation for 
each foot.  The grant of service connection was based on a 
revision made in the law for cold weather injuries, effective 
December 11, 1997.

6.  In October 2002, the RO granted a total disability rating 
based on individual unemployability (TDIU); it remained in 
effect until the veteran's death.  

7.  The appellant has not alleged specific errors of fact or 
law in the Board's January 1985 decision so as to raise a 
valid claim of clear and unmistakable error (CUE), the 
correction of which would result in the veteran being 
assigned a total rating for service-connected disability for 
at least 10 years preceding his death.


CONCLUSIONS OF LAW

1.  Criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1138, 5107 (West 2002); 38 C.F.R. § 3.312 (2006).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a May 2003 letter.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the appellant has been afforded the 
information necessary to advance any contention by means of 
the May 2003 letter.  As such, the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete her claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received notice in May 2003, prior to the 
adjudication of the claim in June 2003.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the May 2003 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports and private treatment records.  Notably, 
the veteran has not identified any further outstanding and 
relevant evidence in response to the May 2003 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Cause of Death

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304, 3.306.  To establish service connection for the 
cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A.          § 1310; 38 C.F.R. § 3.312.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.

Certain chronic diseases, like cardiovascular-renal disease 
and diabetes mellitus  may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant. 38 
U.S.C.A. § 5107(b).

In this case, the immediate cause of the veteran's death is 
listed on the death certificate as gastrointestinal bleeding 
and an underlying cause of death is listed as ischemic 
colitis. Signification conditions contributing to the 
veteran's death were diabetes mellitus, coronary artery 
disease and chronic obstructive pulmonary disease. According 
to the record, service connection was in effect for residuals 
of frostbite of both feet, lumbosacral strain, residuals of 
shrapnel wound of the right leg and hemorrhoids

The appellant alleges that the veteran sustained a shrapnel 
injury to his stomach which caused his stomach disability.  
She also asserts that, contrary to the finding of the RO, the 
veteran served in Vietnam where he would be presumed to have 
been exposed to Agent Orange and as result, developed 
diabetes mellitus.  Lay statements have been received from 
the veteran's family and friends attesting to his service in 
Vietnam.   

The veteran's service medical records do not show any 
treatment, diagnosis or history of gastrointestinal bleeding 
or ischemic colitis.  Also, there is no evidence of a 
shrapnel injury to the stomach.   

During his lifetime, the veteran had claimed service 
connection for diabetes mellitus, as secondary to herbicide 
exposure in Vietnam, but that claim was denied by an October 
2002 rating decision. The claim was denied on the basis that 
there was no evidence that the veteran had any service in 
Vietnam.  There was also no evidence of diabetes mellitus in 
the veteran's service medical records.  The veteran did not 
appeal that decision.  Further searches by the National 
Personnel Records Center (NPRC) have not been successful in 
verifying any Vietnam service.   

Furthermore, the service medical records are silent as to 
complaints of or treatment for coronary artery disease or 
chronic obstructive pulmonary disease.  Nor is there evidence 
the veteran incurred cardiovascular disease within the 
presumptive period defined in 38 C.F.R. § 3.307.  Private 
treatment records show that the veteran was hospitalized in 
December 1970 with a diagnosis of cardiospasm, however, this 
was more than two years after his separation from service.  

Post-service medical treatment records show that the veteran 
was diagnosed with coronary artery disease, diabetes, and 
chronic obstructive pulmonary disease.  The medical records, 
however, do not show that the veteran's cause of death had a 
nexus to service or to his service-connected disabilities.

The Board finds that no competent medical evidence has been 
submitted which establishes a relationship between the cause 
of the veteran's death and his period of service.  The 
appellant's personal opinions, as well as those of family and 
friends, offered without the benefit of medical training or 
expertise, are not competent evidence required to determine 
an etiologic relationship between the cause of the veteran's 
death and service.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In reaching its decision, the Board recognizes and 
appreciates the many years of service the veteran gave his 
country. Nevertheless, there is simply no competent evidence 
linking the cause of the veteran's death to any service-
connected disability or to his period of active duty service. 
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
veteran's death. 38 U.S.C.A. §§ 1110, 1310, 5107(b); 38 
C.F.R. §§ 3.5, 3.102, 3.303, 3.312. As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is inapplicable.  Gilbert v. Derwinski, 1 Vet. App 
49, 55-57 (1990)

DIC

A surviving spouse may establish entitlement to DIC in the 
same manner as if the veteran's death were service connected, 
where it is shown that the veteran's death was not the result 
of willful misconduct, and the veteran (1) was continuously 
rated totally disabled for the 10 years immediately preceding 
death, or (2) was rated totally disabled upon separation from 
service, was continuously so rated, and died more than five 
but less than ten years after separation from service, or (3) 
the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318(b) (West 
2002); 38 C.F.R. § 3.22(a) (2006).

The claim currently on appeal was the subject of Chairman's 
Memorandum imposing a stay on adjudication of claims for 
dependency and indemnity compensation under 38 U.S.C.A. § 
1318.  During the pendency of the appeal, questions regarding 
the interpretation of the law and implementing regulations 
governing DIC claims have since been resolved, and 
subsequently the stay on adjudication of such claims was 
lifted.

In this regard, the Board notes that in Wingo v. West, 11 
Vet. App. 307 (1998), the Court interpreted 38 C.F.R. § 
3.22(a) as permitting a DIC award in a case where the veteran 
in a claim had never established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period before he died.  The Court concluded that the language 
of section 3.22(a) would permit a DIC award where it is 
determined that the veteran "hypothetically" would have 
been entitled to a total disability rating for the required 
period if the veteran had applied for compensation during his 
lifetime.

The Secretary of Veterans Affairs, in a final rule effective 
on January 21, 2000, amended 38 C.F.R. § 3.22(a), to clearly 
define "entitled to receive" so as to exclude the 
"hypothetical" entitled-to-receive section-1318(b) basis 
recognized in the aforementioned caselaw.  65 Fed. Reg. 3,388 
(Jan. 21, 2000).  Thus, the Wingo precedent has been rendered 
ineffective.  The revision reflects VA's conclusion that 38 
U.S.C.A. § 1318(b) authorizes payment of DIC only in cases 
where the veteran had, during his lifetime, established a 
right to receive total service-connected disability 
compensation for the required period or would have 
established such a right if not for clear and unmistakable 
error (CUE) by VA.  38 C.F.R. § 3.22(b)(3). Therefore, a 
hypothetical claim is not authorized under 38 U.S.C.A. § 
1318.  

Thereafter, in Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), 
the U.S. Court of Appeals for the Federal Circuit held that, 
for the purpose of determining whether a survivor is entitled 
to "enhanced" DIC benefits under 38 U.S.C.A. § 1311(a)(2) 
(veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106, does permit 
"hypothetical entitlement." 

In National Organization of Veterans' Advocates (NOVA), Inc. 
v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 
2001) (NOVA I), the Federal Circuit addressed a challenge to 
the validity of 38 C.F.R. § 3.22, and found a conflict 
between that regulation and 38 C.F.R. § 20.1106.  The Federal 
Circuit concluded that the revised 38 C.F.R. § 3.22 was 
inconsistent with 38 C.F.R. § 20.1106, which interprets a 
virtually identical veterans benefit statute, 38 C.F.R. § 
1311(a)(2), and that VA had failed to explain its rationale 
for interpreting these virtually identical statutes (sections 
1311 and 1318) in conflicting ways.  The Federal Circuit 
remanded the case and directed VA to stay all proceedings 
involving claims for DIC  benefits under 38 U.S.C. § 1318 
where the outcome is dependent on 38 C.F.R. § 3.22, pending 
the conclusion of expedited rulemaking.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002), effective May 6, 2002.

In NOVA v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir. 2003) (known as NOVA II), regarding a challenge to the 
validity of 38 C.F.R. § 3.22 as amended January 21, 2000, the 
Federal Circuit held, in part, that 38 C.F.R. § 3.22 as 
amended was not invalid insofar as it precluded 
"hypothetical entitlement" as an additional basis for 
establishing eligibility under 38 U.S.C.A. § 1318.  The 
Federal Circuit held that VA could properly construe the 
"entitled to receive" language of sections 1311(a)(2) and 
1318 in the same way, and could properly construe the 
language of the two statutory sections to bar the filing of 
new claims, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening - "hypothetical entitlement" claims.

The Secretary's position in NOVA I and NOVA II was that the 
"entitled to receive" language of the statute, section 
1318, was never intended to provide for "hypothetical 
entitlement" to DIC.  Rather, "entitled to receive" is 
properly interpreted now by section 3.22 of VA regulations.  
Because the Federal Circuit upheld, in the NOVA I decision, 
VA's position that the amendments to 38 C.F.R. § 3.22 were 
'interpretative," the amendments did not make "new law" 
but merely interpreted existing law, that is, the amendments 
clarified the meaning which the statute had all along.

The result of the above is that VA has now established that 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C.A. §§ 1311(a)(2) 
or 1318, no matter when the claim was filed.  So the only 
possible ways of prevailing on a claim for benefits under 38 
U.S.C.A. § 1318 would be: (1) meeting the statutory duration 
requirements for a total disability rating at the time of 
death; or (2) showing that such requirements would have been 
met but for CUE in a previous decision.

In this case, at the time of his death, the veteran was 
considered permanently and totally disabled from frostbite 
injuries to both feet and a low back condition with resulting 
unemployability from May 8, 2002, a period of time less than 
10 years from his death in March 2003.  

The remaining issue for consideration is whether the 
statutory duration requirements for a total disability rating 
would have been met but for the commission of clear and 
unmistakable error by the Board in a previous decision.  The 
appellant argues that the Board rating decision in January 
1985 was the product of CUE.

Previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a) (2006).

The Court has held that, for there to be a valid claim of 
CUE, there must have been an error in the prior adjudication 
of the claim.  Either the correct facts, as they were known 
at the time, were not before the adjudicator or the legal 
provisions effective at the time were improperly applied; a 
mere difference of opinion in the outcome of the adjudication 
does not provide a basis to find VA committed administrative 
error during the adjudication process.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253-54 (1991); Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991); Robie v. Derwinski, 1 
Vet. App. 612, 614-15 (1991); see also Damrel v. Brown, 6 
Vet. App. 242, 245 (1994); Caffrey v. Brown, 6 Vet. App. 377, 
384 (1994).

To assert a valid claim of CUE, the claimant must assert more 
than a disagreement as to how the facts were weighed or 
evaluated; he or she must, with some degree of specificity, 
identify the alleged error and provide persuasive reasons why 
the result would have been different but for the alleged 
error.  The mere assertion of CUE is not sufficient to 
reasonably raise the issue.  See Russell v. Principi, 3 Vet. 
App. 310 (1992) (en banc); Fugo v. Brown, 6 Vet. App. 40 
(1993), en banc review denied, Fugo v. Brown, 6 Vet. App. 162 
(1994).  In this regard, the Court has also held that VA's 
breach of the duty to assist cannot form a basis for a claim 
of CUE.  Counts v. Brown, 6 Vet. App. 473, 480 (1994); 
Caffrey v. Brown, supra.  "Similarly, neither can broad-
brush allegations of 'failure to follow the regulations' or 
'failure to give due process,' or any other general, non-
specific claim of error" form such a basis.  Fugo, 6 Vet. 
App. at 44.

The record reveals that, in January 1985, the Board denied 
service connection for frostbite residuals of both feet based 
on the facts and laws in effect at that time.  The Board 
reviewed the veteran's service medical records, which 
reflected treatment for frozen feet. Post-service medical 
evidence before the Board, however, failed to demonstrate 
that the veteran had chronic residuals due to the in service 
frostbite of both of his feet.  

A revision was made in the law for cold weather injuries 
which became effective December 11, 1997.  The veteran 
initially filed a request to reopen his claim for frostbite 
of both feet on December 9, 1999, but failed to submit new 
and material evidence.  A letter dated April 10, 2000 was 
sent to the veteran denying his claim due to his failure to 
submit new and material evidence.  The veteran filed another 
request to reopen his claim frostbite of both feet was 
received by the RO on June 5, 2001.  This request was 
accompanied by new and material evidence.  Based on the 
revised rating criteria for evaluating cold injury residuals, 
service connection for both the left and right foot was 
established in March 2002 and each foot was assigned a 30 
percent evaluation, effective June 5, 2001.  Subsequently, in 
an October 2002 rating decision, the RO granted entitlement 
to TDIU, primarily based on the ratings for the cold injuries 
of the feet.  

The Board notes that the appellant has made only a general, 
nonspecific claim of CUE.  Specifically, a review of the 
appellant's written statements, and those of her attorney, 
show that it is simply argued that the veteran should have 
been rated 100 percent as early as 1985 and that the evidence 
of frostbite residuals was present throughout the veteran's 
service and retirement, but unrecognized or misdiagnosed by 
medical personnel who were unfamiliar with or uneducated 
about the residual signs of frostbite.  Accordingly, the 
veteran's symptoms were misdiagnosed and not properly 
attributed to the frostbite he contracted in the Chosin 
Reservoir.  Thus, the Board erred in its January 1985 
decision when it denied service connection for residuals of 
frostbite of both feet.   The veteran did not file a claim 
for TDIU at that time.    

Simply to claim CUE on the basis of allegation that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  
Fugo, 6 Vet. App. at 43-44; see Crippen v. Brown, 9 Vet. App. 
412 (1996). The Board in January 1985 properly based its 
decision on the medical evidence before it. Therefore, the 
Board finds that the appellant's argument is insufficient to 
raise a CUE claim.  Under these circumstances, where the law 
is dispositive, the Board has no alternative but to deny the 
appeal.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Accordingly, entitlement to dependency and indemnity 
compensation benefits pursuant to 38 U.S.C.A. § 1318(b) is 
denied.  Because the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


